Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE 
1.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the processor system, comprising: decompose the first original floating point number including a first mantissa component and a first exponent component into a first group of a plurality of component decomposed floating point numbers, and decompose the second original floating point number including a second mantissa component and a second exponent component into a second group of a plurality of component decomposed floating point numbers
features as recited in independent claim 1. Similar language is used in other independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri. from 9:30am to 2:30pm.

			Official	 	(571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/	Primary Examiner, Art Unit 2182